In re Rapp, Howard; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. J, Nos. 291-025; to the Court of Appeal, Fourth Circuit, No. 2000-K-2254.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed by the inmate’s attorney on April 1, 1999. The district court is ordered to provide this Court with a copy of its judgment.